Exhibit 10.3

PC CONNECTION, INC.

By hand delivery

Mr. Robert F. Wilkins

215 General Miller Road

Peterborough, NH 03458

Dear Bob:

As we have discussed, your employment with PC Connection, Inc. (“PCC” or “the
Company”) has terminated, effective as of March 30, 2006 (the “Separation
Date”). The purpose of this letter is to confirm the agreement between you and
the Company concerning your severance arrangements, as follows:

1.    Final Salary and Vacation Pay.    You acknowledge that you have received
pay for all work you have performed for the Company during the current payroll
period, to the extent not previously paid, as well as pay, at your final base
rate of pay, for all vacation days you had earned, but not used, as of the
Separation Date determined in accordance with Company policy and as reflected on
the books of the Company.

2.    Severance Benefits.    In consideration of your acceptance of this
Agreement and subject to your meeting in full your obligations under it and
under the Employment Agreement between you and the Company dated December 23,
1995 (the “Employment Agreement”), the Company will provide you the following
severance pay and benefits:

(a)    The Company will pay you your salary, at your final base rate of pay, for
the period of 52 weeks following the Separation Date (the “Severance Pay
Period”). Payments will made in the form of salary continuation and will begin
on the next regular Company payday which is at least five business days
following the later of the effective date of this Agreement or the date it is
received by the Company. The first payment will be retroactive to the day
following the Separation Date.

(b)    If you were enrolled in the Company’s medical and dental plans on the
Separation Date, you may elect to continue your participation and that of your
eligible dependents in those plans for a period of time under the federal law
known as “COBRA.” If you do so by signing and returning the COBRA election form
no later than the effective date of this Agreement, then, until the conclusion
of the Severance Pay Period or, if earlier, until the date you begin new
employment, the Company will contribute to the premium cost of your coverage and
that of your eligible dependents under those plans at the same rate that it
contributes to the premium cost of coverage of active employees and their
eligible dependents. To be eligible for these Company premium contributions,
however, you must pay the remainder of the premium cost by payroll deduction.
You agree to notify the Company immediately if you begin new employment during
the Severance Pay Period and to repay promptly any excess contributions made by
the Company. After the Company’s contributions end, you may continue coverage
for the remainder of the COBRA period, if any, by paying the full premium cost
plus a small administrative fee.

3.    Withholding.    All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law and all other deductions authorized by you.

4.    Acknowledgement of Full Payment.    You acknowledge and agree that the
payments provided



--------------------------------------------------------------------------------

under paragraph 1 of this Agreement are in complete satisfaction of any and all
compensation due to you from the Company, whether for services provided to the
Company or otherwise, through the Separation Date and that, except as expressly
provided under this Agreement, no further compensation is owed to you.

5.    Status of Employee Benefits, Paid Time Off and Stock Options.    Except as
otherwise expressly provided in paragraph 2(b) of this Agreement, your
participation in all employee benefit plans of the Company has ended as of the
Separation Date, in accordance with the terms of those plans. You will not
continue to earn vacation or other paid time off after the Separation Date. Your
rights and obligations with respect to any stock options granted to you by the
Company which had vested as of the Separation Date shall be governed by the
applicable stock option plan.

6.    Confidentiality and Non-Disparagement.

(a)    You agree that you will continue to protect Confidential Information, as
defined here, and that you will never, directly or indirectly, use or disclose
it. As used in this agreement, “Confidential Information” means any and all
information of the Company that is not generally known to others with whom it
competes or does business or with whom it plans to compete or do business.
Confidential Information also includes all information received by the Company
from customers or other third parties with any understanding, express or
implied, that the information would not be disclosed.

(b)    You agree that you will not disclose this Agreement or any of its terms
or provisions, directly or by implication, except to members of your immediate
family and to your legal and tax advisors, and then only on condition that they
agree not to further disclose this Agreement or any of its terms or provisions
to others. You also agree that, during the Severance Pay Period and thereafter,
you will not disparage or criticize the Company, its business, its management or
its products, and that you will not otherwise do or say anything that could
disrupt the good morale of Company employees or harm its interests or
reputation.

7.    Return of Company Documents and Other Property.    In signing this
Agreement, you represent and warrant that you have returned to the Company any
and all documents, materials and information (whether in hardcopy, on electronic
media or otherwise) related to Company business (whether present or otherwise)
and all keys, access cards, credit cards, computer hardware and software,
telephones and telephone-related equipment and all other property of the Company
in your possession or control, with the exception of the computer equipment
previously furnished to you by the Company which the Company has agreed that,
purged of any software licensed to the Company, you may retain. Further, you
represent and warrant that you have not retained any copy or derivative of any
Company documents, materials or information (whether in hardcopy, on electronic
media or otherwise). Recognizing that your employment with the Company has
ended, you agree that you will not, for any purpose, attempt to access or use
any Company computer or computer network or system, including without limitation
its electronic mail system. Further, you acknowledge that you have disclosed to
the Company all passwords necessary or desirable to enable the Company to access
all information which you have password-protected on any of its computer
equipment or on its computer network or system.

8.    Employee Cooperation.    You agree to cooperate with the Company hereafter
with respect to all matters arising during or related to your employment,
including but not limited to all matters in connection with any governmental
investigation, litigation or regulatory or other proceeding which may have
arisen or which may arise following the signing of this Agreement. The Company
will reimburse your out-of-pocket expenses incurred in complying with Company
requests hereunder, provided such expenses are authorized by the Company in
advance.

9.    Release of Claims.

(a)    In exchange for the special severance pay and benefits provided you under
this Agreement, to which you would not otherwise be entitled, on your own behalf
and that of your heirs, executors, administrators, beneficiaries, personal
representatives and assigns, you agree that this Agreement shall be in complete
and final settlement of any and all causes of action, rights or claims, whether
known or unknown, that you have had in the past, now have, or might now have, in
any way related to, connected with or arising out of your employment or its
termination or pursuant to Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the fair employment
practices statutes of New Hampshire and any other

 

-2-



--------------------------------------------------------------------------------

states in which you have provided services to the Company or any other federal,
state or local law, regulation or other requirement and you hereby release and
forever discharge the Company and its subsidiaries and other affiliates and all
of their respective past, present and future directors, shareholders, officers,
members, managers, general and limited partners, employees, agents,
representatives, successors and assigns, and all others connected with any of
them, both individually and in their official capacities, from any and all such
causes of action, rights or claims.

(b)    This Agreement, including the release of claims set forth the paragraph
immediately above, creates legally binding obligations and the Company therefore
advises you to consult an attorney before signing this Agreement. In signing
this Agreement, you give the Company assurance that you have signed it
voluntarily and with a full understanding of its terms; that you have had
sufficient opportunity, before signing this Agreement, to consider its terms and
to consult with an attorney, if you wished to do so, or to consult with any
other of those persons to whom reference is made in the first sentence of
paragraph 6[b] above; and that, in signing this Agreement, you have not relied
on any promises or representations, express or implied, that are not set forth
expressly in this Agreement.

10.    Miscellaneous.

(a)    This Agreement constitutes the entire agreement between you and the
Company and supersedes all prior and contemporaneous communications, agreements
and understandings, whether written or oral, with respect to your employment,
its termination and all related matters, excluding only the Employment
Agreement, and your obligations with respect to the securities of the Company,
all of which shall remain in full force and effect in accordance with their
terms.

(b)    This Agreement may not be modified or amended, and no breach shall be
deemed to be waived, unless agreed to in writing by you and the Chief Executive
Officer of the Company or his/her expressly authorized designee. The captions
and headings in this Agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement.

(c)    The obligation of the Company to make payments to you or on your behalf
under this Agreement is expressly conditioned upon your continued full
performance of your obligations under this Agreement, and the Employment
Agreement.

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me within twenty-one days of the date you receive it. You may
revoke this Agreement at any time during the seven-day period immediately
following the date of your signing. If you do not revoke it, then, at the
expiration of that seven-day period, this letter will take effect as a
legally-binding agreement between you and the Company on the basis set forth
above. The enclosed copy of this letter, which you should also sign and date, is
for your records.

 

 

Sincerely, PC CONNECTION, INC.

By:    

  /s/    Bradley Mousseau 3/30/2006   Bradley Mousseau   Sr. Vice President of
Human Resources

Accepted and agreed:

 

Signature: /s/ Robert Wilkins

        Robert F. Wilkins

Date: March 30, 2006

 

-3-